SCHWARTZ, Chief Judge.
In claiming the guardian ad litem had no authority to prosecute the present action to terminate her parental rights, O’Connor contends that the amendments to sections 61.401 and 61.403, Florida Statutes (1993), Ch. 94-204, §§ 3, 5, at 1173, 1174, Laws of Fla., which became effective prior to the trial, in effect overruled our decision to the contrary in Simms v. Department of Health & Rehabilitative Servs., 641 So.2d 957 (Fla. 3d DCA 1994), review denied, 649 So.2d 870 (Fla.1994). Because those amendments govern only actions “for dissolution of marriage, modification, parental responsibility, custody, or visitation,” see § 61.401, Fla. Stat. (Supp.1994), and thus do not affect proceedings like this under Chapter 39, we reject this contention.1
*1138We likewise find no merit in the claim of error as to the merits of the decision below,
Affirmed.

. The suggestion otherwise in Simms, 641 So.2d at 963 n. 4 (Schwartz, C.J., dissenting in part), does not withstand analysis.